Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the communication filed on February 22, 2022.
2.	Claims 1, 4, 7, 10-16 and duplicate claim numbers 15-16 are pending. 
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,934,851 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	a)	The objection to the specification has been withdrawn based on the amendment to the specification dated 2/22/2022.
	b)	The Oath/Declaration filed on 2/22/2022 is proper and entered. The 251 rejection regarding the Oath/Declaration has been withdrawn.  
	 
Claim Objections
7.	a)	The claims set dated 2/22/2022 is not compliant because:
This instant application is a reissue of US 8,934,851 which has a trial certificate IPR2018-01373 issued on June 29, 2021 wherein claims 1-9 are canceled.

Claims 2-3 are canceled.
The current amended claim 4 should be new claim 20 (all limitations are underlined along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
Claims 5-6 are canceled.
The current amended claim 7 should be new claim 21 (all limitations are underlined along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
Claims 8-9 are canceled.
Claims 10-12 are new claims (all limitations are underlined, no brackets, along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
Claims 13-15 and 17-18, each now depends on the new claim 19 (all limitations are underlined along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).

b)	The claims amendment filed on 2/22/2022 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, matter to be omitted must be enclosed in brackets, no strikethrough, matter to be added must be underlined. See MPEP § 1453.
Appropriate correction is required for claims 1, 4, 7, 10-16. 

c)	The last two new claims 15 and 16 should be new claims 17 and 18.
Appropriate correction is required.


CLAIM INTERPRETATION – 35 U.S.C. § 112, SIXTH PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  § 35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	The following functional phrases in the claims are identified:

	Functional Phrase #1 (claim 1, claim 4, claim 7, claims 10-12) – “a communication unit configured to communicate using an antenna array”.
Functional Phrase #2 (claim 1, claim 7, claim 10, claim 12) – “a reception unit configured to receive a value”.

 	Functional Phrase #3 (claim 4, claim 11) – “a storage unit which stores …a value indicating the number of spatial paths formable by said communication unit for multiplex communication”.

Functional Phrase #4 (claim 4, claim 11) – “control unit which controls a process of transmitting the value to the another radio apparatus in a request to establish a link channel”.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an 
 	As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

MPEP 2181 II(B)

           Under Federal Circuit precedent, if a disputed claim term does not employ the word “means,” a presumption arises that the term is not a means-plus-function term. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348-49 (Fed. Cir. 2015). The challenger can rebut that presumption by demonstrating that a person of ordinary skill in the art would not understand the term to have sufficiently definite meaning as a name for structure. See id. at 1349. The challenger must demonstrate that, to a person of ordinary skill in the art, the term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (emphasis added). Id. 
            “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). 
            “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”  See id. 
 For Functional Phrases #1, #2, #3, #4, “a communication unit”, “a reception unit”, “a storage unit”, and “a control unit” are considered sufficient structures for performing the claimed functions because the claimed functions of “communicate using an antenna array” (Functional Phrase #1), “receiv[ing] a value…” (Functional Phrase #2), “stor[ing]…a value indicating the number of available spatial paths” (Functional Phrase #3), “controls a process of transmitting the value” (Functional Phrase #4) are considered basic computing functions that do not require special programming to execute. In other words, these functions describe functions so elementary in nature that they are generally considered “coextensive” with a general purpose computer, in accordance with EON Corp. IP Holdings LLC.
 	Accordingly, Functional Phrases #1, #2, #3, #4 do not invoke § 112, sixth paragraph, because a “communication unit”, “a reception unit”, “a storage unit”, “a control unit” are sufficient structure for performing the claimed functions and therefore are not generic placeholders for “means.” 

      	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


8.	Claims 4, 7, 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a)	Claims 4, 7 recite “wherein the control unit is configured to allocate at least one antenna of the plurality of antennas to each configuration of the plurality of antennas in a number corresponding to the number of spatial paths transmitted to the another radio apparatus”. 
The closest cited support of “The control means allocates one antenna out of the plurality of antennas to respective subarray or subarrays in a number corresponding to the number of paths notified from another radio apparatus” (the ‘851 Patent: 5:14-17). The specification does not appear to teach “allocate at least one antenna …to each configuration…number of spatial paths transmitted to the another radio apparatus” and there is no explanation of the support in the disclosure of the patent for the newly added claims.
	b)	Claim 10 recites “wherein said number of available spatial paths may differ from a total number of antenna subarrays”, claim 11 recites “wherein said value may 
The specification does not appear to teach the recited limitation and there is no 
explanation of the support in the disclosure of the patent for the newly added claims. At most, the specification discloses “the number of paths to be set should be equal to or smaller the number of antennas” (‘851 Patent: 9:65-10:3) (emphasis added).
c)	Claim 12 recites “wherein at least one antenna of the plurality of antennas is allocated to communicate on a number of spatial paths corresponding to the number of spatial paths notified by the another radio apparatus”. 
The closest cited support of “The control means allocates one antenna out of the plurality of antennas to respective subarray or subarrays in a number corresponding to the number of paths notified from another radio apparatus” (the ‘851 Patent: 5:14-17). The specification does not appear to teach “one antenna …is allocated to communicate on a number of spatial paths corresponding to the number of spatial paths notified by the another radio apparatus” and there is no explanation of the support in the disclosure of the patent for the newly added claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)	Claim 12 recites the limitation "a number of spatial paths" in “wherein at least one antenna of the plurality of antennas is allocated to communicate on a number of spatial paths”.  “a number of spatial paths” has recited previously in the claim, it is assumed that it is the same spatial paths that it is recited the second time, it should be “the number of spatial paths”.
b)	Claims 4, 11 recite “in a request to establish a link channel“. The limitation “a link channel” has recited previously in the claim, it is assumed that it is the same link channel that it is recited the second time, it should be “the link channel”.

Claim Rejections - 35 USC §251
	35 U.S.C. 251 (a) reads as follows:

Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at 	the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 4, 7, 12 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Wallace et al. (US 2002/0193146 A1) submitted by IDS 7/14/2021.
As to claim 4, Wallace discloses a radio apparatus capable of multiplex communication with another radio apparatus (i.e., two radio systems (base station and mobile station) communicating with each other in a channel using multiple antennas, Wallace: Fig. 12, 324a-t, 352a-r. Mobile stations are capable of MIMO communications with a base station, Wallace: Figs. 4-5. Data is transmitted via a number of transmission channels (i.e., NC independent channel or spatial subchannel), Wallace: [0093]), the radio apparatus comprising:
(i.e., MIMO communication system 300 where data source 312 provides data to transmit data processor 314 and transmit MIMO processor 320, Wallace: [0097, 0098, 0100]; Fig. 12. System 300 also has a number of receive antennas 352, demodulators 354 that receive transmitted signals and provide demodulated signals to a receive MIMO processor 356, Wallace: [0102]. The receiver/transceiver includes a plurality of antennas in antenna array 1102. The filtering operation that the receiver performs relates to multiple channels that are formed with those multiple antennas, Wallace: Fig. 20, 1102)); 
	It would have been obvious to one of ordinary skill in the art to understand that the combination of transmit and receive data processors, transmit and receive MIMO processors, multiple modulators and demodulators, and multiple transmit and receive antennas in Wallace is a communication unit that is configured to communicate using an antenna array.
a storage unit configured to store prior to any request to establish a link channel from the another radio apparatus a value indicating a number of spatial paths formable by said communication unit for multiplex communication, wherein said value is based on one or more configuration of the plurality of antennas (i.e., base station includes “memory device 914” that is coupled to the central processor and stores instructions, Wallace: [122-123], Fig. 18. Similarly, mobile station 1100 includes “a memory storage device, such as memory device 1114” connected to the central processor and that may store instructions, Wallace: [140], Fig. 20. Base station transmits the “number of transmitting antennas” to the mobile station when selecting the “transmission scenario” before a communication begins, Wallace: [0126]. A MIMO-capable base station should have “diversity capability information” for various mobile stations, so each mobile station sends the number of its transmit antennas, among other parameters, to the base station, Wallace: [0104-0105]. A diversity status value could consist of “one bit, wherein assertion [of the bit] indicates multiple antennas at the mobile user associated with the corresponding path, and negation [of the bit] indicates a single antenna, Wallace: [0107, 0109], Fig. 14, 504. Mobile station measures the interference and signal strength of each spatial signal and transmits those SNR and C/I values to the base station. Those values are “channel station information” (CSI) are being used by the base station to adjust coding and modulation schemes for each spatial signal based on the SNR value that the mobile station reports for the channel, Wallace: [0096, 0103, 0106]. For MIMO channels, the number of spatial subchannels “NC” that can be formed is less than or equal to the number of transmit antennas (“NT”) or the number of receive antennas (“NR”), whichever is lower. “NC” is less than or equal to “min” {NT, NR}, Wallace: [0093]. Under BRI, where there are no sub-arrays, or where each “subarray” contains a single antenna, the number of antennas would be indicative of the number of paths, then Wallace’s teaching would meet the claim limitation of “wherein said value is based on one or more configuration of the plurality of antennas”); and
	a control unit configured to control a process of transmitting the value to said another radio apparatus in a request to establish a link channel (i.e., Mobile station 1100 includes central processor 1112 which “controls operation within the mobile station”. The base station or mobile station transmits information on the number of spatial signals that can be processed, including information such as the number of the transmit antennas or CSI (e.g., interference values), Wallace: [0103-0104, 0097, 0126]. When a mobile station initiates communication by sending a request, that request includes the required antenna diversity information. The antenna diversity status may include the number of transmit antennas, the number of receive antennas. The base station “requires antenna diversity status information on initiation of an active communication” with a mobile station, Wallace: [0077, 0123, 0125]), wherein the control unit is configured to allocate at least one antenna of the plurality of antennas to each configuration of the plurality of antennas in a number corresponding to the number of spatial paths transmitted to the another radio apparatus (i.e., at least one antenna 214 is allocated in a number corresponding to the number of spatial paths notified by the base station, Wallace: Fig. 10A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to understand that Wallace’s mobile station initiates communication by sending a message that included antenna number information to the base station to establish a link channel with the base station (i.e., Sending antenna number information in such a request allows the base station to select a transmission scenario for the mobile station, Wallace: [0124]. Wallace discloses that the base station “determines a transmission scenario” i.e., the “type of configuration and processing” for the communication link, each time a mobile station initiates a communication with a request, Wallace: [0123-0124]. In order to configure the communications link, the base station needs “antenna diversity status information” from the requesting mobile station, such as its number of transmit and receive antennas, Wallace: [0077, 0125]. If a mobile station has multiple transmit and receive antennas, it can communicate using a MIMO scheme with the number of spatial paths limited by the number of antennas, if not, it must use some other scheme, Wallace: [0046, 0062, 0064-0066]).

As to claim 7, Wallace discloses a radio apparatus capable of multiplex communication with another radio apparatus (i.e., two radio systems (base station and mobile station) communicating with each other in a channel using multiple antennas, Wallace: Fig. 12, 324a-t, 352a-r. Mobile stations are capable of MIMO communications with a base station, Wallace: Figs. 4-5. Data is transmitted via a number of transmission channels (i.e., NC independent channel or spatial subchannel), Wallace: [0093]), the radio apparatus comprising:
a communication unit configured to communicate using a plurality of antennas (i.e., MIMO communication system 300 where data source 312 provides data to transmit data processor 314 and transmit MIMO processor 320, Wallace: [0097, 0098, 0100]; Fig. 12. System 300 also has a number of receive antennas 352, demodulators 354 that receive transmitted signals and provide demodulated signals to a receive MIMO processor 356, Wallace: [0102]); 
	It would have been obvious to one of ordinary skill in the art to understand that the combination of transmit and receive data processors, transmit and receive MIMO processors, multiple modulators and demodulators, and multiple transmit and receive antennas in Wallace is a communication unit that is configured to communicate using an antenna array.
(i.e., Mobile station 1100 includes receiver 1104 which receives a value that the base station transmits the “number of transmitting antennas” to the mobile station when selecting the “transmission scenario” before a communication begins, Wallace: [0126]. A MIMO-capable base station should have “diversity capability information” for various mobile stations, so each mobile station sends the number of its transmit antennas, among other parameters, to the base station, Wallace: [0104-0105]. A diversity status value could consist of “one bit, wherein assertion [of the bit] indicates multiple antennas at the mobile user associated with the corresponding path, and negation [of the bit] indicates a single antenna, Wallace: [0107, 0109], Fig. 14, 504. Mobile station measures the interference and signal strength of each spatial signal and transmits those SNR and C/I values to the base station. Those values are “channel station information” (CSI) are being used by the base station to adjust coding and modulation schemes for each spatial signal based on the SNR value that the mobile station reports for the channel, Wallace: [0096, 0103, 0106]. For MIMO channels, the number of spatial subchannels “NC” that can be formed is less than or equal to the number of transmit antennas (“NT”) or the number of receive antennas (“NR”), whichever is lower. “NC” is less than or equal to “min” {NT, NR}, Wallace: [0093]. Under BRI, where there are no sub-arrays, or where each “subarray” contains a single antenna, the number of antennas would be indicative of the number of paths, then Wallace’s teaching would meet the claim limitation of “wherein said value is based on one or more configuration of the plurality of antennas”), and wherein at least one antenna of the plurality of antennas is allocated to each configuration of the plurality of antennas in a number corresponding to the number of spatial paths notified by the another radio apparatus (i.e., at least one antenna 214 is allocated in a number corresponding to the number of spatial paths notified by the base station, Wallace: Fig. 10A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to understand that Wallace’s mobile station initiates communication by sending a message that included antenna number information to the base station to establish a link channel with the base station (i.e., Sending antenna number information in such a request allows the base station to select a transmission scenario for the mobile station, Wallace: [0124]. Wallace discloses that the base station “determines a transmission scenario” i.e., the “type of configuration and processing” for the communication link, each time a mobile station initiates a communication with a request, Wallace: [0123-0124]. In order to configure the communications link, the base station needs “antenna diversity status information” from the requesting mobile station, such as its number of transmit and receive antennas, Wallace: [0077, 0125]. If a mobile station has multiple transmit and receive antennas, it can communicate using a MIMO scheme with the number of spatial paths limited by the number of antennas, if not, it must use some other scheme, Wallace: [0046, 0062, 0064-0066]).

As to claim 12, Wallace discloses a radio apparatus capable of multiplex communication with another radio apparatus (i.e., two radio systems (base station and mobile station) communicating with each other in a channel using multiple antennas, Wallace: Fig. 12, 324a-t, 352a-r. Mobile stations are capable of MIMO communications with a base station, Wallace: Figs. 4-5. Data is transmitted via a number of transmission channels (i.e., NC independent channel or spatial subchannel), Wallace: [0093]), the radio apparatus comprising:
a communication unit configured to communicate using a plurality of antennas (i.e., MIMO communication system 300 where data source 312 provides data to transmit data processor 314 and transmit MIMO processor 320, Wallace: [0097, 0098, 0100]; Fig. 12. System 300 also has a number of receive antennas 352, demodulators 354 that receive transmitted signals and provide demodulated signals to a receive MIMO processor 356, Wallace: [0102]); 
	It would have been obvious to one of ordinary skill in the art to understand that the combination of transmit and receive data processors, transmit and receive MIMO processors, multiple modulators and demodulators, and multiple transmit and receive antennas in Wallace is a communication unit that is configured to communicate using an antenna array.
a reception unit configured to receive, from said another radio apparatus, a value indicating a number of  spatial paths that can be formed by said another radio apparatus for multiplex communication in a request to establish a link channel wherein said value may differ from the total number of the plurality of antennas (i.e., Mobile station 1100 includes receiver 1104 which receives a value that the base station transmits the “number of transmitting antennas” to the mobile station when selecting the “transmission scenario” before a communication begins, Wallace: [0126]. A MIMO-capable base station should have “diversity capability information” for various mobile stations, so each mobile station sends the number of its transmit antennas, among other parameters, to the base station, Wallace: [0104-0105]. A diversity status value could consist of “one bit, wherein assertion [of the bit] indicates multiple antennas at the mobile user associated with the corresponding path, and negation [of the bit] indicates a single antenna, Wallace: [0107, 0109], Fig. 14, 504. Mobile station measures the interference and signal strength of each spatial signal and transmits those SNR and C/I values to the base station. Those values are “channel station information” (CSI) are being used by the base station to adjust coding and modulation schemes for each spatial signal based on the SNR value that the mobile station reports for the channel, Wallace: [0096, 0103, 0106]. For MIMO channels, the number of spatial subchannels “NC” that can be formed is less than (i.e., differ value from the number of plurality of antennas) or equal to the number of transmit antennas (“NT”) or the number of receive antennas (“NR”), whichever is lower. “NC” is less than or equal to “min” {NT, NR}, Wallace: [0093]), wherein at least one antenna of the plurality of antennas is allocated to communicate on the number of spatial paths corresponding to the number of spatial paths notified by the another radio apparatus ((i.e., at least one antenna 214 is allocated in a number corresponding to the number of spatial paths notified by the base station, Wallace: Fig. 10A).
 (i.e., Sending antenna number information in such a request allows the base station to select a transmission scenario for the mobile station, Wallace: [0124]. Wallace discloses that the base station “determines a transmission scenario” i.e., the “type of configuration and processing” for the communication link, each time a mobile station initiates a communication with a request, Wallace: [0123-0124]. In order to configure the communications link, the base station needs “antenna diversity status information” from the requesting mobile station, such as its number of transmit and receive antennas, Wallace: [0077, 0125]. If a mobile station has multiple transmit and receive antennas, it can communicate using a MIMO scheme with the number of spatial paths limited by the number of antennas, if not, it must use some other scheme, Wallace: [0046, 0062, 0064-0066]).

Allowable Subject Matter
Claims 1, 10-11 would be allowable if overcoming the above objections and rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not anticipate or render obvious the limitation of “at least one antenna of the plurality of antennas is allocated to each of the plurality of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992